NIMMONS, Judge.
We affirm the deputy commissioner’s order denying Lawson’s claim for additional medical treatment beyond the follow-up care at the Miami Pain Clinic voluntarily provided by the employer/carrier. However, we reverse the order insofar as it denied ongoing psychiatric treatment inasmuch as there is no competent substantial evidence to support such denial.
The deputy’s reliance upon Dr. Roso-moff, a neurosurgeon and director of the Miami Pain Clinic, for the conclusion that the claimant was not in need of further psychiatric treatment is erroneous. Dr. Henderson, claimant’s treating psychiatrist, who had been seeing claimant with the consent of the employer/carrier, testified that the claimant had not yet reached *986maximum medical improvement from a psychiatric standpoint and that the claimant was at risk of severe decompensation if psychiatric treatment were discontinued. On cross-examination, Dr. Rosomoff effectively deferred to Dr. Henderson’s judgment regarding the necessity for ongoing psychiatric treatment.
AFFIRMED in part and REVERSED in part and REMANDED for the entry of an amended order consistent with this opinion.
ERVIN and JOANOS, JJ., concur.